UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6667


CHRISTOPHER G. DARBY, a/k/a Chris Darby,

                Petitioner - Appellant,

          v.

WARDEN CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(2:12-cv-00021-TLW)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher G. Darby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher    G.     Darby         seeks    to    appeal    the   district

court’s    order     accepting     the       recommendation         of    the   magistrate

judge to dismiss his 28 U.S.C. § 2254 (2006) petition as an

unauthorized, successive petition.                   The order is not appealable

unless    a    circuit    justice       or    judge       issues     a   certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies     this        standard          by      demonstrating       that

reasonable      jurists     would        find       that     the     district      court’s

assessment      of    the   constitutional                claims    is     debatable     or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both    that     the    dispositive            procedural      ruling   is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Darby has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

further deny Darby’s motions for the appointment of counsel and

for transcripts at Government expense.                          We dispense with oral

                                              2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3